Sneed, J.,
delivered the opinion oí the court.
This was an action of replevin for three-fourths of three bales of .cotton. Verdict and judgment below were for the defendant. The record shows that the defendant entered a motion to grant the proceedings and discuss the case upon the ground that the action would not lie in such a case. It does not appear that the court took any further notice of this motion. The remedy by action of replevin was given to recover the whole and not an undivided part of a specific chattel, and it has several times been held that it does not lie to recover part of a chattel claimed jointly by plaintiff and defendant, where there has been no severance of the joint ownership.
It resulted that, and from all other questions upon this point, the judgment is right, and the same must be affirmed, and the case dismissed.